Citation Nr: 1022359	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis.  

2.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from October 11, 2007?  

3.  What evaluation is warranted for stress fracture of the 
left third metatarsal from October 11, 2007?

4.  What evaluation is warranted for left shoulder 
impingement with rotator cuff tendonitis from October 11, 
2007?

5.  What evaluation is warranted for right shoulder 
impingement from October 11, 2007?


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to April 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

Additional evidence was received at the Board in October 
2009.  The Veteran indicated that he waived the opportunity 
to submit anything to his local VA and the Board considers 
this statement as a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2009).  The Board acknowledges that the 
evidence was received more than 90 days following the May 
2009 certification and transfer of the appeal.  
Notwithstanding, the Veteran asserts that he spoke with a 
Board employee who advised he could send the information to 
the Board via fax.  Additionally, he reported that to date, 
he had not received the letter detailing the restrictions on 
sending new information that was supposed to be mailed to him 
by VA.  On review, there is no indication the May 2009 
correspondence was returned to sender.  Under the 
circumstances of this case, however, the Board accepts the 
additional evidence for consideration.  

The issues regarding evaluations assigned for PTSD, stress 
fracture of the left third metatarsal, left shoulder 
impingement with rotator cuff tendonitis, and right shoulder 
impingement are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's military occupational specialty was 
infantryman; complaints related to the knees were shown prior 
to separation, and resolving reasonable doubt in his favor, 
bilateral knee arthritis is related to active military 
service.  


CONCLUSION OF LAW

Bilateral knee arthritis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, this decision grants entitlement to 
service connection for bilateral knee arthritis.  As such, a 
detailed explanation of how VA complied with the VCAA is not 
necessary regarding this issue.

II. Analysis

In October 2007, the Veteran filed a claim of entitlement to 
service connection for arthritis of the knees.  At that time, 
he asserted that he was developing arthritis in his knees 
because of the physical stresses related to his military 
occupational specialty.  

In his November 2008 notice of disagreement, the Veteran 
stated that he was in the infantry and conducted vigorous 
physical training.  He also reported that during two tours in 
Iraq, he conducted operations with a continuous heavy weight 
load. 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection will be presumed for arthritis, if 
manifest to a compensable degree within one year after 
discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

The Veteran's DD Form 214 shows that he served as an 
infantryman.  He served in Iraq and Kuwait from January 2003 
to August 2003 and from January 2005 to January 2006.  He was 
awarded various decorations including the Combat 
Infantryman's Badge.  

On examination for enlistment in February 2002, the Veteran's 
lower extremities were reported as normal on clinical 
evaluation.  In a report of medical history completed in 
February 2006, the Veteran reported swollen or painful joints 
but denied knee trouble.  In explaining his answers, however, 
he described having knee pain, and indicated that he had used 
knee braces during basic.  On corresponding medical 
examination, the lower extremities were described as abnormal 
and the examiner noted chronic bilateral knee pain.  X-rays 
were requested based on a history of bilateral retropatellar 
pain syndrome.  Three views of the bilateral knees showed 
small quadriceps tendon enthesophytes bilaterally without 
visible tendon swelling.  No fracture, loose body, or 
significant degenerative changes were noted.  The impression 
was bilateral quadriceps tendon enthesophytes.  In comments 
dated in March 2006, the examiner noted that it could not be 
ruled out that the Veteran's knee pain was not the result of 
his work/duties with the Army.  

On VA examination in November 2007, the Veteran reported that 
he had pain in his knees after his first deployment in 2003.  
He stated that he stood guard and had to carry 70 to 80 
pounds of equipment.  He also had pain after running.  His 
second deployment was longer and reportedly added to the 
problem.  He also stated that during basic training he had 
some form of a slip-on knee brace for each knee but had not 
worn them since.  Physical examination revealed the knees to 
extend to 0 degrees in 5 degrees of valgus.  They were stable 
to varus and valgus stresses at maximum extension but at 30 
degrees of flexion bilaterally there was a jog of lateral 
laxity to varus stress.  Lachman's, McMurray's, and anterior 
and posterior drawer were all negative.  The assessment was 
normal knees.  The examining radiologist opined that X-rays 
of the knees showed minimal degenerative changes bilaterally.  
A subsequent addendum by the examiner stated that review of 
x-rays revealed essentially normal bony structures.  

VA records dated in May 2008 document continued complaints of 
bilateral knee pain.  The Veteran has to walk a lot for his 
job.  Objectively, there was crepitus in the knees 
bilaterally.  The assessment was arthritis and the examiner 
prescribed naprosyn for knee pain.  

As noted, service connection requires evidence of current 
disability.  X-ray findings of arthritis were not shown 
during service or within one year following discharge from 
active duty.  The Board acknowledges the November 2007 
examiner's assessment of normal knees, however, x-rays taken 
at that time were interpreted by a radiologist to show 
minimal degenerative changes bilaterally.  Additionally, 
subsequent VA records include an assessment of arthritis.  As 
such, the Board finds there is evidence of current bilateral 
knee disability.  

A grant of service connection requires that the current 
disability be related to active military service or events 
therein.  The Veteran's report of significant physical stress 
on his knees during service is consistent with his duties as 
an infantryman.  Service records document complaints of knee 
pain, there were positive findings on x-ray, and the March 
2006 military examiner indicated that a relationship between 
the Veteran's knee complaints and his military duties could 
not be ruled out. 

Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, resolving reasonable doubt in 
the appellant's favor, service connection for bilateral knee 
arthritis is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral knee 
arthritis is granted. 


REMAND

In February 2008, the RO granted entitlement to service 
connection for PTSD (30 percent); a stress fracture of the 
left third metatarsal (10 percent); left shoulder impingement 
with rotator cuff tendonitis (10 percent); and right shoulder 
impingement (0 percent).  The Veteran disagreed with the 
assigned evaluations and perfected an appeal.  

In his September 2009 correspondence, the Veteran identified 
additional VA psychiatric treatment.  He also reported recent 
x-rays of the left foot.  On review, the claims file contains 
VA outpatient records dated through approximately August 
2008.  Pursuant to the duty to assist, updated VA records 
should be obtained.  38 C.F.R. § 3.159(c)(2).  

VA outpatient records reference treatment for PTSD at the Vet 
Center in Brockton, Massachusetts.  These records are not 
contained in the claims file and should be requested.  
38 C.F.R. § 3.159(c)(2).  

In a statement accompanying his VA Form 9, the Veteran 
reported that he was seen in March 2009 by his civilian 
podiatrist, Dr. A. K., for treatment related to his left foot 
disability.  Records from Dr. K. were most recently received 
in December 2007.  The Veteran should be provided the 
opportunity to submit updated treatment records or provide an 
authorization for their release.  38 C.F.R. § 3.159(c)(1).

The Veteran most recently underwent a VA examination to 
determine the severity of his PTSD in November 2007.  At that 
time, a global assessment of functioning score of 60 was 
assigned which is indicative of moderate symptoms.  VA 
records show continued psychiatric treatment and note dated 
in August 2008 indicates that the Veteran had a severe case 
of depression and anger from when he served in Iraq.  Present 
symptoms included intrusive thoughts, sleep maintenance 
problems, difficulties concentrating, irritability, near-
continuous panic, and social isolation.  A global assessment 
of functioning score of 48 was reported, indicating serious 
symptoms.  On review, objective evidence suggests a worsening 
of symptoms and the Board finds that additional VA 
examination is necessary.  38 C.F.R. § 3.327 (2009); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In his Form 9, the Veteran reported that he was having 
additional issues with his left foot and that bilateral 
shoulder pain was getting worse over time.  The Veteran is 
reporting increased symptoms and the Board has no reason to 
doubt his credibility on this.  The Veteran most recently 
underwent a VA joints examination in November 2007.  
Considering the Veteran's statements and the length of time 
since the previous examination, additional examinations are 
needed to assess the current severity of his service-
connected musculoskeletal disabilities.  38 C.F.R. § 3.327; 
Green.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should request the Veteran's 
complete treatment records from the 
Brockton, Massachusetts VA Medical 
Center for the period from August 2008 
to the present; and complete treatment 
records from the Brockton Vet Center.  
All records obtained or any responses 
received should be associated with the 
claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain 
any government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

2.	The RO/AMC should contact the Veteran 
and provide him an opportunity to 
submit updated records from his private 
podiatrist, Dr. A. K.  The Veteran may 
also submit an authorization for 
release of these records.  The RO 
should request any records identified.  

3.	Thereafter, the Veteran should be 
afforded a VA PTSD examination by a 
psychiatrist other than Lance Dunlop, 
M.D., Ronald J. Gurrera, M.D., or 
Benjamin Gonzalez  The claims folder 
and a copy of this REMAND are to be 
made available for the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating PTSD, the 
examiner is to provide a detailed 
review of the Veteran's pertinent 
medical history, current complaints, 
and the nature and extent of any 
disability.  A complete rationale for 
any opinions expressed must be 
provided.  The examiner is requested to 
append a copy of their Curriculum Vitae 
to the examination report.

4.	The Veteran should also be afforded a 
VA orthopedic examination by a 
physician.  The claims folder and a 
copy of this REMAND are to be made 
available for the examiner to review.  
In accordance with the latest AMIE 
worksheets for rating foot and shoulder 
disabilities, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of his left foot and bilateral 
shoulder disabilities.  A complete 
rationale for any opinions expressed 
must be provided.  The examiner is 
requested to append a copy of their 
Curriculum Vitae to the examination 
report.

5.	After the development requested has 
been completed, the AMC/RO should 
review the examination reports to 
ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient 
in any manner, the AMC/RO must 
implement corrective procedures at 
once.  

6.	The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of: what 
evaluations are warranted for PTSD, a 
stress fracture of the left third 
metatarsal, a left shoulder impingement 
with rotator cuff tendonitis, and a 
right shoulder impingement since 
October 11, 2007.  All applicable laws 
and regulations should be considered.  
If the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


